Order entered December 2, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00748-CV

                       PARALLEL NETWORKS, LLC, Appellant

                                            V.

                           JENNER & BLOCK, LLP, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-01146-E

                                        ORDER
      We DENY appellant’s November 26, 2013 motion for permission to exceed the word

limit for its reply brief. We STRIKE appellant’s reply brief filed on November 26, 2013. We

ORDER appellant to file a reply brief that complies with the 7,500 word limit on or before

DECEMBER 20, 2013. See TEX. R. APP. P. 9.4(i)(2)(C).


                                                   /s/   DAVID LEWIS
                                                         JUSTICE